FILED
                           NOT FOR PUBLICATION                               JAN 24 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30042

              Plaintiff-Appellee,                D.C. No. 1:15-cr-00192-BLW

 v.
                                                 MEMORANDUM*
OCARIO ROMERO-HERNANDEZ,
a.k.a. Ocario Hernandez, a.k.a. Ocario
Hernandez-Romero, a.k.a. Ocario Romero,

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Ocario Romero-Hernandez appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Romero-Hernandez contends that his sentence is substantively unreasonable.

He argues that the application of the 16-level enhancement to his base offense level

was unduly harsh in light of the nature of his prior drug offense and his personal

characteristics. The district court did not abuse its discretion in imposing Romero-

Hernandez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Romero-Hernandez’s criminal history and the need for deterrence. See Gall, 552
U.S. at 51.

      AFFIRMED.




                                          2                                     16-30042